DISMISS and Opinion Filed January 7, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00595-CV

                          MYNESHA HICKS, Appellant
                                   V.
                         AUDREY ANDERSON, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-01982-A

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      On November 30, 2021, after appellant had failed to file her brief as ordered

to do so, we directed appellant to file the brief within ten days and cautioned her that

failure to do so would result in dismissal of the appeal. See TEX. R. APP. P.

38.8(a)(1). To date, appellant has not complied or otherwise corresponded with the

Court. Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
210595F.P05
                                    S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MYNESHA HICKS, Appellant                    On Appeal from the County Court at
                                            Law No. 1, Dallas County, Texas
No. 05-21-00595-CV         V.               Trial Court Cause No. CC-21-01982-
                                            A.
AUDREY ANDERSON, Appellee                   Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 7, 2022.




                                      –2–